Exhibit 32.1 CERTIFICATION In connection with the Quarterly Report of PRINCETON NATIONAL BANCORP, INC. (the Company) on Form 10-Q for the period ended June 30, 2010 as filed with the Securities and Exchange Commission on July29, 2010 (the Report), the undersigned hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Thomas D. Ogaard Name: Thomas D. Ogaard Title: President and Chief Executive Officer Date: July29 , 2010 /s/ Todd D. Fanning Name: Todd D. Fanning Title: Executive Vice President and Chief Financial Officer Date: July29 , 2010 32 of 32
